Citation Nr: 0811579	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-11 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral 
hearing loss, evaluated as 10 percent disabling from November 
26, 2003, zero percent disabling from April 1, 2005, and 10 
percent disabling from April 4, 2007.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to June 
1976.

By a decision entered in June 2004, the RO, in part, granted 
service connection for bilateral hearing loss and assigned a 
10 percent evaluation therefor, effective from November 26, 
2003.  The veteran initiated an appeal to the Board of 
Veterans' Appeals (Board), seeking a higher initial rating 
for hearing loss.  In March 2005, while the appeal was 
pending, the RO determined that it had committed clear and 
unmistakable error when it assigned the 10 percent evaluation 
for hearing loss in June 2004.  More specifically, the RO 
determined that no more than a zero percent (noncompensable) 
rating was warranted based on the audiometric data that were 
then of record.  Based on that determination, the RO reduced 
the rating for the veteran's hearing loss to zero percent, 
effective from April 1, 2005.  See 38 U.S.C.A. §§ 5109A, 
5112(10).

In May 2006, the veteran testified at a hearing before an 
Acting Veterans Law Judge of the Board, sitting at the RO.  
The veteran's claim for a higher initial rating for hearing 
loss was remanded for additional development, as was a claim 
for a higher initial rating for tinnitus.  With respect to 
the latter claim, the Board noted that the RO had assigned an 
initial rating of 10 percent for tinnitus by a decision 
entered in June 2004, and that the veteran had submitted a 
timely notice of disagreement (NOD) with respect to the 
assigned rating, but that he had not been furnished a 
statement of the case (SOC) addressing the matter.  See 
38 C.F.R. § 19.26.  Pursuant to applicable law, the Board 
remanded, rather than referred, the issue to the agency of 
original jurisdiction (AOJ) for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2007, while the case was in remand status, the 
Appeals Management Center (AMC) increased the rating for the 
veteran's hearing loss to 10 percent, effective from April 4, 
2007.  As to the claim for a higher initial rating for 
tinnitus, the AMC did not furnish the veteran an SOC 
addressing that claim, as directed by the Board.  Instead, it 
sent him a supplemental SOC (SSOC).  Cf. 38 C.F.R. § 19.31 
("In no case will a[n SSOC] be used . . . to respond to a[n 
NOD] on newly appealed issues that were not addressed in the 
[SOC].").  Thereafter, no submission that can reasonably be 
construed as a substantive appeal was received within 60 
days.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  However, 
the Board notes that the AMC-in addition to erroneously 
supplying the veteran an SSOC-also provided him incorrect 
information with respect to his need to make such a 
submission.  Specifically, in a cover letter to the SSOC, 
dated in July 2007, the AMC informed the veteran that a 
response to the SSOC was "optional."  Under the 
circumstances, given the procedural irregularities that are 
here present, and in light of the veteran's clear intent to 
pursue the tinnitus claim-as evidenced through submissions 
by his representative in September 2007 and March 2008-the 
Board will exercise its discretion to proceed to an 
adjudication of the merits of the claim.  See, e.g., Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993) (indicating that a 
failure to file a timely substantive appeal "does not 
automatically foreclose an appeal, render a claim final, or 
deprive the BVA of jurisdiction" where the AOJ has not 
closed the appeal by reason of untimely filing).  The issues 
on appeal are as set forth above, on the title page.

In February 2008, the Board notified the veteran that the 
Acting Veterans Law Judge who conducted the hearing in his 
case in May 2006 would be unable to render a decision on his 
appeal.  He was informed that he could request another 
hearing, and was told that if he did not respond within 30 
days the Board would assume that he did not want another 
hearing and would proceed accordingly.  The veteran has not 
replied.  The case is now presented for final appellate 
consideration.





FINDINGS OF FACT

1.  On examination in April 2004, the veteran had level II 
auditory acuity in the right ear and level I auditory acuity 
in the left ear.

2.  On examination on April 4, 2007, the veteran had level VI 
auditory acuity in the right ear and level II auditory acuity 
in the left ear.

3.  The veteran has constant tinnitus that he perceives in 
both ears.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for bilateral hearing loss, for the period from 
November 26, 2003 to March 30, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5013A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86 (2007).

2.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss, for the period from April 1, 2005 
to April 3, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5013A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.85, 4.86 (2007).

3.  The criteria for the assignment of a rating in excess of 
10 percent for bilateral hearing loss, for the period on and 
after April 4, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5013A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.85, 4.86 (2007).

4.  The criteria for the assignment of an initial rating in 
excess of 10 percent for tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5013A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.87, Diagnostic Code 6260 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in essence, that the ratings assigned 
for hearing loss and tinnitus do not adequately reflect the 
severity of his disabilities.  He says that his hearing loss 
makes it difficult for him to communicate, such as on the 
phone and in the presence of background noise.  He also 
complains of constant tinnitus that is present in both ears.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

As indicated above, his appeal arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection for bilateral hearing loss.  The United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because 
the RO granted the veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained and he has been afforded two examinations 
for purposes of evaluating the severity of his disorders.

The Board acknowledges that the record contains reference to 
some evidence that has not been procured.  The claims file 
does not contain, for example, any reports of VA treatment.  
Nor does the claims file contain copies of the materials 
underlying the veteran's reported award of disability 
benefits by the Social Security Administration (SSA).

With respect to VA treatment records, the Board notes that 
the veteran made statements during a hearing in May 2006 that 
suggest his hearing may have been evaluated at a VA facility 
sometime after he was examined for VA compensation purposes 
in April 2004.  He did not clearly identify the facility 
where the evaluation was performed, however, and he did not 
respond to a January 2007 letter from the AMC wherein he was 
asked, among other things, to furnish the dates and places of 
his recent VA treatment.  As a result, the AMC was unable to 
assist him.  See 38 C.F.R. § 3.159(c)(2)(i) (2007) (if 
requested by VA, a claimant must provide enough information 
to identify and locate records in the custody of a Federal 
department or agency, including the custodian holding the 
records and the approximate time frame covered by the 
records).  The duty to assist is not always a one-way street.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd 
v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot 
passively wait for help from VA).

In addition, with regard to the veteran's reported SSA 
disability award, the veteran testified at his May 2006 
hearing that that award was based on disability arising from 
chronic obstructive pulmonary disease (COPD), rather than 
hearing loss or tinnitus.  Consequently, it appears that 
there is no reasonable possibility that obtaining the records 
from SSA would aid in substantiating his claims.  38 C.F.R. 
§ 3.159(d) (2007).  No further development action is 
required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007). 

A.  Bilateral Hearing Loss

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2007).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a mechanical application of the rating schedule).

However, not all patterns of hearing loss are rated in this 
manner.  For example, where-as in the veteran's case-the 
puretone threshold in one ear is 55 decibels or more at 1000, 
2000, 3000, and 4000 Hertz, the Roman numeral designation for 
that ear is taken from either Table VI or VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a) (2007).  
See also 38 C.F.R. §§ 4.85(c) and 4.86(b) (indicating that 
alternative methodologies also apply if an examiner certifies 
that use of the speech discrimination test in not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz).

Here, the record shows that the veteran underwent a VA 
audiometric examination in April 2004, in connection with his 
original claim for benefits.  Testing at that time revealed 
puretone thresholds of 30, 55, 75, and 80 decibels in his 
right ear and 25, 30, 70, and 75 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 60 for the right ear and 
50 for the left ear.)  Additionally, he had speech 
discrimination scores of 94 percent, bilaterally.  Under 
38 C.F.R. § 4.85 and Table VI, these results correspond to 
level II acuity in the right ear and level I acuity in the 
left ear; which, in turn, warrants no more than a zero 
percent (noncompensable) rating under Table VII.

The veteran underwent another VA audiometric examination on 
April 4, 2007.  Testing at that time revealed puretone 
thresholds of 55, 80, 80, and 90 decibels in his right ear, 
and 35, 30, 65, and 75 decibels in his left ear at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  (The average of 
these thresholds is 76 for the right ear and 51 for the left 
ear.)  Additionally, he had speech discrimination scores of 
88 percent in the right ear and 84 percent in the left.  
Under 38 C.F.R. §§ 4.85, 4.86(a), and Tables VI and VIa, 
these results correspond to level VI acuity in the right ear 
and level II acuity in the left ear; which, in turn, warrants 
no more than a 10 percent rating under Table VII.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for a higher initial rating for his bilateral hearing 
loss.  The audiometric data pertaining to the period prior to 
April 4, 2007 demonstrate entitlement to nothing more than a 
zero percent (noncompensable) rating, and the examination 
conducted on April 4, 2007 clearly shows that his hearing 
loss is 10 percent disabling, and no more.  The weight of the 
evidence is clearly against the claim for a higher 
evaluation, and no further "staged ratings" are warranted.  
See, e.g., Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

B.	Tinnitus

Tinnitus is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).  Ten 
percent is the maximum schedular rating that can be assigned 
for the disorder, whether the sound is perceived in one ear, 
both ears, or in the head.  Id.  Because the veteran is 
already in receipt of a 10 percent evaluation for tinnitus, 
there is no legal basis for awarding him a higher evaluation 
under the schedule.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law).  The 
claim for a higher schedular rating must therefore be denied.

C.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with hearing loss or tinnitus, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.


ORDER

Entitlement to a higher initial rating for bilateral hearing 
loss, evaluated as 10 percent disabling from November 26, 
2003, zero percent disabling from April 1, 2005, and 10 
percent disabling from April 4, 2007 is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


